Citation Nr: 0836312	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
hearing loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran testified before the undersigned at a September 
2008 video hearing at the Board.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for hearing loss, currently 
evaluated as 0 percent disabling.  In a November 2006 rating 
decision, the RO relied on an October 2006 VA psychiatric 
examination in assigning the veteran's 0 percent evaluation.  
However, at the September 2008 Board hearing, the veteran 
asserted that his condition has increased in severity since 
the October 2006 VA examination.  Therefore, a new VA 
audiological examination is warranted.  See VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA audiology 
examination to determine the extent of 
his disability due to hearing loss.  
The claims file and a copy of this 
remand must be made available to the 
examiner prior to the requested 
examination, and the examiner should 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  All necessary tests 
should be conducted including puretone 
testing and word recognition testing 
using the Maryland CNC word list.  If 
the examiner cannot complete 
audiological testing or speech 
recognition testing for any reason, 
he/she should provide a detailed 
explanation for why such testing cannot 
be completed.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought. 
Unless the benefits sought on appeal 
are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




